Citation Nr: 1220575	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  10-01 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	Richmond Brownson, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1977 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's request to reopen a claim for service connection for a seizure disorder.

A review of the Virtual VA paperless claims processing system does not reveal any records that are pertinent to the claim on appeal.

The Veteran testified before a Decision Review Officer (DRO) at a November 2009 hearing and before the undersigned Acting Veterans Law Judge at a June 2011 RO (Travel Board) hearing.  Hearing transcripts have been associated with the claims file

In June 2011, the Board granted the Veteran's request to reopen his claim for service connection for a seizure disorder and remanded the reopened claim for further development.  The Board again remanded the reopened claim in February 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record has not demonstrated that the Veteran's seizure disorder clearly and unmistakably existed prior to active duty service and the presumption of soundness has not been rebutted. 

2. The evidence of record is in equipoise as to whether the Veteran's seizures had their onset during his service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for a seizure disorder have been met.  38 U.S.C.A. §§ 1111, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Given the Board's favorable disposition of the instant claim, the Board finds that all notification and development actions needed to fairly adjudicate this appeal have been accomplished.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

A preexisting injury or disease is considered aggravated by military service where there is an increase in disability during service, absent a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A.        § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Factual Background

A June 1977 Screening Physical Examination for Army Recruitment, a document which appeared to have been completed by the Veteran's recruiter, indicated that the Veteran's general state of health was "good."  The Veteran denied currently having or ever having epilepsy or fits.  No abnormalities were noted by the recruiter and no disqualifying defects were listed.

A July 1977 service entrance examination was negative for any relevant abnormalities.  In an original accompanying Report of Medical History (RMH), the Veteran denied epilepsy or fits and indicated that he was taking no medication.  He also denied been treated in the past five years.  A copy of this RMH contained a check in the "yes" and "no" boxes as to epilepsy or fits.

An August 1977 treatment note reflected the Veteran's complaints of a possible seizure.  He reported that his sister and nephew experienced seizures.

An August 1977 treatment note reflected the Veteran's reports of muscle spasms and passing out this morning.  He had been bothered with similar symptoms for two weeks.  A second August 1977 treatment note indicated that the Veteran had no pre-service history (EPTS) history of these reported symptoms but had a "strong" family history of seizures with a sister and others that had recurring treatment.  An impression of a probable seizure disorder was made following a physical examination.

A November 1977 treatment note reflected the Veteran's reports that he began having seizures prior to service and that he was allergic to an unknown seizure medication.  A second November 1977 treatment note indicated that the Veteran had a "vague" history of seizures that began prior to service and that he "may have had spells as a youngster."  His first episode occurred in college "2-3-4" years ago.

A November 1977 Statement of Change of Medical Status indicated that the Veteran had a medical change in his condition since his last examination, namely a seizure disorder, and that this was an "EPTS condition."  This document was signed by the Veteran.

A November 1977 Medical Board report indicated that the Veteran had a pre-service history of a seizure disorder.  He had stated that he was subject to "spells" that included a loss of consciousness associated with tonic-colonic activity as a child; the provider indicated that this history was "somewhat vague."  The Veteran reported at the time of this examination that he was certain that he had seizures prior to service and that due to confusion when filling out his medical history, he did not make notation of that fact.  He also reported that he had two sisters who experienced seizures and that he had an episode of seizure activity two to three years ago while in college.  An impression of a seizure disorder was made.  The examiner opined that this problem "clearly" existed prior to service and discharge was recommended.

A December 1977 Medical Board Proceedings found that the Veteran's seizure disorder existed prior to service and was not aggravated by active duty.

 A March 1984 treatment summary from Dr. K. D., the Veteran's private neurologist, indicated that the Veteran had been under his care for an extended period of time due to cerebral convulsive seizures.

A June 1988 treatment summary from Dr. K. D. indicated that the Veteran had a diagnosis of generalized convulsive seizures.  The provider had reviewed the Veteran's service treatment records, including descriptions of the studies performed at the onset of his seizure activity, and opined that there was "no doubt" that the Veteran had at least two major episodes of major generalized convulsive attacks and that the onset of these attacks occurred during service.

Multiple lay statements were submitted in July 1988.  A statement from H. L, the Veteran's former wife, indicated she dated the Veteran during college and that he did not have did not have any sign of seizures during that time.  A statement from H. M. indicated that they had gone to college together, that the Veteran was very active on the wrestling team, and that he was always in good health at that time.  A statement from L. L., the Veteran's mother, indicated that the Veteran never had a seizure prior to entering service.  A statement from D. R., the Veteran's reverend, indicated that he had known the Veteran as a child and that he was always healthy.

During a December 1988 DRO hearing, the Veteran testified that he never took any medication and was never hospitalized prior to service.  He left college as a junior and had been a wrestler in college and high school.  He had five living sisters and he had no knowledge that they had seizures.

A June 1998 private emergency room record indicated that the Veteran was allergic to penicillin.  An assessment of a seizure disorder was made and he was instructed to continue his Tegretol.

Multiple lay statements were submitted in May 2009.  A statement from D. B. indicated that he had known the Veteran since 1960, that the Veteran had no health problems or seizures as a child, and that the Veteran had been very "sports oriented."  A statement from H. L., the Veteran's ex-wife, indicated that the Veteran did not have any seizures prior to service.  A statement from C. L. indicated that the Veteran began having seizures after service.

During a November 2009 DRO hearing, the Veteran testified that he had his first seizure during service and that he did not have any seizures prior to service.

During a June 2011 hearing, the Veteran testified that he had no family history of seizures.  He did not see a doctor prior to service as he had no reason to (i.e. that he was healthy).

A November 2011 VA Disability Benefits Questionnaire (DBQ) indicated that a physical examination of the Veteran was not conducted.  However, the examiner noted that an opinion could be provided based upon a review of the Veteran's claims file.  The examiner opined, following such a review, that it was less likely than not that the Veteran's seizure disorder was permanently aggravated due to service.  The natural progression was not altered or worsened by an event and/or condition that occurred and/or was expressed during service.  The Veteran provided no history of seizure disorders at the time of induction physical, which was contradictory to information provided within a few months after enlistment as he voluntarily provided a history of allergy to Phenobarbital, a seizure medication.  He also voluntarily provided a history in a treatment setting that he had seizure activity while in college two to three years prior to entering service.  It was contradictory that the Veteran would have a known an allergy to Phenobarbital and a history of seizures in college only shortly prior to entering service and to have not provided any such history to service.  There was no history documented in the service treatment records to indicate that the seizure disorder that existed prior to service was aggravated by any event or activity.  There was no documentation to support that there was reason to not provide a history of recent seizure activity at entry prior to service acceptance.  The fact that the Veteran knew that he had an allergy to Phenobarbital indicated that he knew that this medication was a treatment for his seizures.  By not continuing this seizure medication, it was at least as likely as not that the Veteran was providing the risk for recurrence of the seizures and no aggravation of outside events was necessary to evoke the seizures.  The lack of medication that could be provided to him to prevent the seizures was not incumbent upon service, when they would have declined his acceptance into service had they been provided with a full and honest history of his seizure disorder.

An April 2012 VA DBQ reflected the Veteran's reports of being prescribed Phenobarbital due to seizures after service but that it was "too strong" and that he had an allergic reaction to it.  Following an examination and a review of the Veteran's claims file, a diagnosis of tonic-colonic seizures or grand mal (generalized convulsive seizures) was made.  The examiner then indicated that this claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  The examiner then opined that the Veteran's seizure disorder was less likely related to his service and that his seizure disorder existed prior to service as the November 1977 treatment record indicated.  It was clearly documented during subsequent examinations that the seizures were EPTS.

The April 2012 VA examiner also opined that it was less likely that the Veteran's seizure disorder was aggravated beyond the natural progression by or as a result of any event in service.  The Veteran did not provide any past history of seizures while he was completing his medical history at service entrance but gave a history of seizures during childhood in November 1977.  He also reported that he did not make such a report due to confusion at induction.  In addition, after induction, he voluntarily gave a history of an allergy to Phenobarbital and that he had his first seizure episode while in college.  There was no evidence or documentation that the seizure disorder which existed prior to service was aggravated by any event or activity in service.




Analysis

The Veteran's July 1977 service entrance examination was negative for any relevant abnormalities, including a seizure disorder.  The Federal Circuit has held that, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and then the burden falls on the government to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In addition, the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires that VA show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  Id. 

After a review of the evidence, the Board finds that there is not clear and unmistakable (obvious and manifest) evidence that the Veteran's seizure disorder preexisted service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The information contained in the Veteran's service treatment records is contradictory as to the date of onset of his seizure disorder.  The June 1977 Screening Physical Examination reflected the Veteran's denial of a history of epilepsy or fits.  In August 1977, the Veteran denied a EPTS history of seizures but November 1977 treatment notes indicated that these seizures began in college.  The November 1977 Medical Board report indicated that his seizures began when he was a child.  However, the Veteran's mother indicated in a May 1988 statement that he did not have seizures prior to service.  The Veteran's ex-wife also reported in a May 1988 statement that the Veteran did not have seizures in college.  In addition, the June 1988 treatment summary from the Veteran's treating neurologist indicated that the Veteran's seizures had their onset during service and contained no mention that such seizures began either in his childhood or in college.

The November 2011 VA examiner determined that it was less than likely than not that the Veteran's seizure disorder was permanently aggravated by service.  The April 2012 VA examiner also determined that it was less likely that the Veteran's seizure disorder was related to service as it preexisted service and that it was less likely aggravated beyond the natural progression by service.  However, neither examiner stated their opinion to the degree of certainty required in cases such as the Veteran (i.e. clear and unmistakable evidence).  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  In addition, both examiners provided contradictory opinions as they checked the standardized box indicating that the claimed condition clearly and unmistakably existed prior to service and was not clearly and unmistakably aggravated beyond its natural progression by service but used a less restrictive standard in the narrative portion of their opinions.  In addition, although these examiners both reported that the Veteran knew he had an allergy to Phenobarbital during service, the Veteran had reported on several occasions that he had no known allergies and the November 1977 treatment note referenced an allergy to an unknown seizure medication.  It is not clear who provided the information regarding the reported allergy to Phenobarbital in the November 1977 Medical Board report. 

The Board notes that the Veteran's original July 1977 RMH reflected his denial that he experienced epilepsy or fits and indicated that he was taking no medication.  However, a copy of this document contains a check in both the "yes" and "no" columns of the epilepsy or fits.  It is not clear when this document was revised, who revised the document or why the document was revised.  Moreover, the Veteran did not sign or initial these revisions.  This document was therefore not afforded any weight.

Although the claims file contains some evidence that the Veteran's seizures may have manifested prior to the Veteran's service entrance, including his November 1977 reports that he was allergic to an unknown seizure medication, there is not clear and unmistakable evidence that demonstrates that the Veteran's seizure disorder preexisted his service.  Given that determination, the presumption of soundness is applicable in this case.

Service treatment records clearly document the Veteran's seizures.  A June 1988 treatment summary from Dr. K. D. indicated that the Veteran's major generalized convulsive attacks had their onset in service.  This opinion was based upon a review of the Veteran's medical history, service treatment records and contained a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Both VA examiners agree that the Veteran demonstrated seizure activity during service.  No other competent medical opinion has been submitted.

There is competent and credible evidence with regard to whether there is a nexus, including the June 1988 statement from Dr. K. D.  As the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, entitlement to service connection for a seizure disorder is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R.        § 3.102.  


ORDER

Entitlement to service connection for a seizure disorder is granted.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


